UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                              No. 96-7707



FRANKIE X. MILLER,

                                              Plaintiff - Appellant,

          versus

LESTER THOMPSON, Doctor,

                                               Defendant - Appellee,

          and

DEPARTMENT OF CORRECTIONS; NOTTOWAY CORREC-
TIONAL CENTER,

                                                          Defendants.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Norfolk. Robert G. Doumar, Senior District
Judge. (CA-94-479-2)

Submitted:   March 13, 1997                 Decided:   March 19, 1997


Before HALL, ERVIN, and WILKINS, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Frankie X. Miller, Appellant Pro Se. Mark Ralph Davis, OFFICE OF
THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
2
PER CURIAM:

        Appellant filed an untimely notice of appeal. We dismiss for

lack of jurisdiction. The time periods for filing notices of appeal

are governed by Fed. R. App. P. 4. These periods are "mandatory and

jurisdictional." 1 Parties to civil actions have thirty days within
which to file in the district court notices of appeal from judg-

ments or final orders.2 The only exceptions to the appeal period

are when the district court extends the time to appeal under FED.
R. APP. P. 4(a)(5) or reopens the appeal period under FED. R. APP. P.

4(a)(6).

        The district court entered its order on July 21, 1995; Appel-

lant's notice of appeal was filed on October 30, 1996. Appellant's
failure to note a timely appeal or obtain either an extension or a

reopening of the appeal period leaves this court without jurisdic-

tion to consider the merits of Appellant's appeal. We therefore
dismiss the appeal. We dispense with oral argument because the

facts and legal contentions are adequately presented in the mate-

rials before the court and argument would not aid the decisional

process.




                                                           DISMISSED



    1
      Browder v. Director, Dep't of Corrections, 434 U.S. 257, 264
(1978) (quoting United States v. Robinson, 361 U.S. 220, 229
(1960)).
        2
            FED. R. APP. P. 4(a)(1).
                                       3
4